Case 1:18-cv-05047-NGG-CLP Document 62 Filed 12/07/20 Page 1 of 2 PageID #: 465




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       AMERICAN EMPIRE SURPLUS LINES
       INSURANCE COMPANY,                                              ORDER
                                  Plaintiff,                 18-CV-5047 (NGG) (CLP)

                      -against-
       DISANO DEMOLITION CO., INC., et al.,
                                  Defendants.

       NICHOLAS G. GARAUFIS, United States District Judge.
       Plaintiff American Empire Surplus Lines Insurance Company ("American Em-
       pire") brought this action in an effort to recover premiums owed under
       insurance policies it had issued to Defendant Disano Demolition Co., Inc. ("Di-
       sano''). (See Compl. (Dkt. 1); Am. Compl. (Dkt. 6); Second Am. Compl. (Dkt.
       29).) Following service of the Second Amended Complaint, the court granted
       Disano's counsel's motion to withdraw. (See Mot. to Withdraw (Dkt. 17); May
       23, 2019 Order Granting Mot. to Withdraw.) After no new counsel appeared
       for Disano, the Clerk of Court entered a certificate of default on June 24, 2019.
       (See Clerk's Entry of Default (Dkt. 38).) The court subsequently referred Amer-
       ican Empire's Motion for Default Judgment to Chief Magistrate Judge Cheryl L.
       Pollak for a Report and Recommendation ("R&R"). (See Sept. 27, 2019 Order
       Referring Mot.) On January 2, 2020, Judge Pollak issued an R&R recommend-
       ing that the court enter a default judgment in favor of American Empire in the
       amount of $216,394.00. (See Jan. 2, 2020 R&R (Dkt. 44).) American Empire
       objected to the R&R, insofar as Judge Pollak recommended that no interest or
       attorney's fees be awarded. (See PL Obj. to Jan. 2, 2020 R&R (Dkt. 45).)
       On January 29, 2020, before the court had ruled on Judge Pollak's R&R and
       American Empire's objection, Edgar Ventura filed a letter application with the
       court seeking to intervene and to object to the R&R. (See First Mot. to Intervene
       (Dkt. 47).) On February 13, 2020, Un Lee and Yun Lee-Ilto also sought to in-
       tervene and to object to the R&R. (See Mot. to Intervene (Dkt. 51); Second Mot.
       to Intervene (Dkt. 54).) The court stayed the Motion for Default Judgment,




                                                1
Case 1:18-cv-05047-NGG-CLP Document 62 Filed 12/07/20 Page 2 of 2 PageID #: 466




       pending resolution of the Motions to Intervene, and referred the motions to
       intervene to Judge Pollak for an R&R. (See Jan. 29, 2020 Order Staying Mot.
       for Default J.; Apr. 8, 2020 Order Referring Mots.) Judge Pollak issued the an-
       nexed R&R on November 12, 2020, recommending that the court deny the
       motions to intervene. (Nov. 12, 2020 R&R (Dkt. 61) at 18.)
       No party has objected to Judge Pollak's R&R, and the time to do so has passed.
       See Fed. R. of Civ. P. 72(b)(2). Therefore, the court reviews the R&R for clear
       error. See Gesualdi v. Mack Excavation & Trailer Serv., Inc., No. 09-CV-2502
       (KAM) (JO), 2010 WL 985294, at *1 (E.D.N.Y. Mar. 15, 2010); La Torres v.
       Walker, 216 F. Supp. 2d 157, 159 (S.D.N.Y. 2000). Having found none, the
       court ADOPTS the (Dkt. 61) R&R in full and DENIES the (Dkts. 47, 51, 54)
       Motions to Intervene. 1
       SO ORDERED.


       Dated:     Brooklyn, New York
                  December 7, 2020

                                                               /s/ Nicholas G. Garaufis
                                                              NICHOLAS G. GARAUFIS
                                                              United States District Judge




       1 Plaintiffs (Dkt. 42) Motion for Default Judgment, Judge Pollak's (Dkt. 44) R&R recom-

       mending that a default judgment enter in favor of Plaintiff, and Plaintiffs (Dkt. 45)
       Objection to aspects of that R&R remain sub judice.
                                                 2
